Citation Nr: 1203659	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The April 2008 decision granted service connection for tinnitus and assigned a 10 percent disability evaluation, effective September 17, 2007.  The Veteran filed a timely notice of disagreement with respect to the assigned rating in May 2009.  A statement of the case (SOC) was issued in September 2009; however, the Veteran did not file a substantive appeal within 60 days or request additional time in which to file such an appeal.  38 C.F.R. § 20.302(b); 38 C.F.R. § 20.303.  The Veteran was notified in April 2010 that this appeal was not perfected.  The matter was not certified to the Board and no testimony was taken on the issue at a March 2011 Board hearing.  As  there has been no action to indicate to the Veteran that this claim remained on appeal, the requirement that there be a substantive appeal was not waived.  Percy v. Shinseki,  23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

(A hearing on this appeal was held before the undersigned Veterans Law Judge on March 16, 2011.  A copy of the hearing transcript has been associated with the file.)


REMAND

The Veteran has been diagnosed with bilateral sensorineural hearing loss, which he attributes to acoustic trauma in service.  On VA examination in March 2008, the examiner found that the Veteran's hearing loss was not related to such acoustic trauma, because an audiogram conducted upon separation from active duty showed hearing within normal limits.  However, he then went on to state that it was at least as likely as not that the Veteran's bilateral tinnitus was related to in-service acoustic trauma because there was "no [other] obvious cause for the tinnitus beginning when it did ...."  

In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a Veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

In addition, the Veteran is competent to say that he experienced problems with his hearing both during and soon after service that has continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran provided credible lay statements regarding his noise exposure and maintains that he has experienced a level of hearing loss since service.  The absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006). 

In light of the above, the Board finds that the matter should be referred to the March 2008 audiological examiner, if available, for clarification of his opinion.  Specifically, the examiner should be asked to provide a detailed rationale for his finding that the acoustic trauma to which the Veteran was exposed during service was enough to cause tinnitus, but was less likely than not the cause of his hearing loss.   

In addition, the Veteran testified during his March 2011 hearing that he had frequent audiograms during his employment with the Tennessee Valley Authority (TVA), and has submitted a copy of an October 1978 TVA audiogram showing bilateral hearing loss.  Because the other audiograms conducted by TVA may be relevant to the Veteran's claim, upon remand, the AOJ should ask TVA to submit any other available health records pertinent to the Veteran's hearing acuity.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact his former employer, the Tennessee Valley Authority, and request that all records pertinent to the Veteran's hearing acuity, including all available audiograms, be provided for association with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be given the opportunity to obtain the records.

2.  After the aforementioned development has been completed, return the claims folder to the March 2008 audiological examiner, if available.  The examiner is requested to provide a detailed rationale for his conclusion that the Veteran's hearing loss was not the result of acoustic trauma in service, especially in light of the fact that in-service acoustic trauma was found to be the cause of the Veteran's tinnitus.  The examiner should explain his opinion, citing to the record and/or medical authority to support his view.  The examiner should set forth the medical reasons for accepting or rejecting the lay statements submitted by the Veteran, including a June 2011 statement from his mother, regarding continuity of hearing loss since his period of military service.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

3.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011)



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


